Citation Nr: 1110202	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-34 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to restoration of a 20 percent disability rating for chronic low back strain.


REPRESENTATION

Appellant represented by:	Jan Dils, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from August 1973 to April 1976.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which implemented a reduction from 20 to 10 percent in the disability rating assigned for chronic low back strain. 

The Veteran has submitted additional evidence to the RO, following its issuance of the December 2009 Supplemental Statement of the Case (SSOC), without waiver of RO initial consideration of the evidence. Regardless, the Board finds that there is no prejudicial effect from considering this new evidence on appeal. One of the items of evidence, February 2010 correspondence from a physical therapist, does not pertain to a service-connected low back disability. The remaining items, a July 2007 letter from a private osteopath and June 2009 orthopedist's letter, are cumulative of medical documentation already of record. Thus, the evidence received may be considered directly on appeal without first obtaining a waiver of RO initial jurisdiction. See 38 C.F.R. §§ 20.800, 20.1304(b) (2010).


FINDING OF FACT

The evidentiary record at the time of the August 2007 RO rating decision implementing a reduction in rating improperly relied upon the report of the       April 2008 VA Compensation and Pension examination, which in conducting range of motion findings for the thoracolumbar spine failed to properly account for the extent of additional lost mobility through pain, weakness, incoordination, repetitive use, and other forms of functional loss, as required per applicable law. 




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria are met for the restoration of a 20 percent rating for chronic low back strain. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

This notwithstanding, there are specific particularized notice requirements which apply in case where the issue is a reduction in rating. These procedural safeguards afforded to the claimant are set forth under 38 C.F.R. § 3.105(e), are required to be followed by VA before issuing any final rating reduction. See Brown v. Brown,          5 Vet. App. 413, 418 (1993).  

Pursuant to 38 C.F.R. § 3.105(e), initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.              The beneficiary will then be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given          60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

Here, these procedural safeguards were properly dispensed with, so there is no due process of law violation that would inherently invalidate the RO's reduction in rating action. So the consideration of the claims regarding the propriety of reduction in rating for a low back disorder proceeds to the factual merits of whether reduction in rating was appropriate. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

The applicable VA regulations generally provide for the stabilization of assigned disability evaluations, to include that rating agencies handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability in the rating process, and that if warranted in doubtful cases the assigned evaluation should remain in effect pending scheduling of a review examination.  See 38 C.F.R. § 3.344(a) and (b). This notwithstanding, these provisions apply only to ratings which have been in effect for five years or more at the same level, which is not the case at present. 38 C.F.R. § 3.344(c). 

In interpreting various examination reports of record, these reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture. See 38 C.F.R. § 4.2. Any change that is made in the previous diagnosis or etiology should also be considered, with the goal of reconciliation or continuance of the previous diagnosis or etiology of record.       See 38 C.F.R. § 4.13.

The determination in a reduction in rating case must include the proper application as to the standard of proof. To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.             See Brown v. Brown, 5 Vet. App. 413, 420 (1993). See also, Peyton v. Derwinski,   1 Vet. App. 282, 286 (1991).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Cf. Dofflemyer v. Derwinski,              2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction.

In this particular case, the Veteran's chronic low back strain was previously evaluated as 20 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, for lumbosacral strain.

Disorders of the lumbosacral spine are to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine.

This rating formula provides for the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than             120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is for assignment upon a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees;               or a combined range of motion not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

The evidence underlying the RO's determination to implement a reduction in rating from 20 to 10 percent for the Veteran's chronic low back strain was comprised of the report of an April 2007 VA Compensation and Pension examination. During that exam, the Veteran reported having had pain, weakness and stiffness of the lower back. He described flare-ups with completing yardwork and other physical tasks. He did not describe any bowel or bladder symptoms, or any incapacitating episodes. There was no effect on activities of daily living other than mentioned.       A physical examination revealed that the Veteran had no palpable spasm. He did have point tenderness at L4/L5. On range of motion testing, the Veteran demonstrated frontal flexion to 90 degrees, extension to 30 degrees, lateral extension to 30 degrees bilaterally without pain, and rotation 30 degrees bilaterally without pain. X-rays were significant for intervertebral spaces being                      well-maintained and vertebral bodies normal in height, with no fracture or dislocation seen. The diagnosis was of chronic low back strain. 

On the basis of the above, in May 2007 the RO proposed to decrease the Veteran's compensation for chronic low back strain from the 20 percent to 10 percent level. The RO noted the absence of symptomatology correlative to a 20 percent rating pursuant to the applicable rating formula. By implication, this meant that                  the Veteran did not have forward flexion between 30 and 60 degrees, or combined rating of motion less than 120 degrees, or muscle spasm or guarding with attendant abnormal gait or spinal contour. 


Upon review of the process by which the RO implemented its rating reduction,        the Board immediately notes an essential missing component to the analysis underlying its decision. In this regard, the disability evaluation procedures for a disorder where, as here, predicated upon limitation of motion of an affected joint are intended to be comprehensive in consideration of functional loss. The holding in DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) provides that a VA examination of a specific joint must determine whether there is additional functional impairment above and beyond the limitation of motion objectively demonstrated involving painful motion, weakness, excess fatigability on repetitive use, and incoordination. See also 38 C.F.R. §§ 4.45, 4.59. When functional loss is present, the VA examiner must then attempt to quantify to the extent feasible the degree of additional range of motion loss due to one or more of the above-referenced factors. DeLuca, supra. Consequently, the statement of range of motion findings alone without discussion of functional loss would not be sufficient for rating purposes.

Here, the RO overlooked the fact that the April 2007 examination report did not include objective findings responsive to the DeLuca decision that demonstrably quantified the degree to which the Veteran experienced additional lost range of motion attributable to functional loss. Indeed, during the examination he specifically reported having pain and weakness of the lower back, with episodic flare-ups. Yet the April 2007 VA examiner did not attempt to account for the potential impact of functional loss through repetitive motion testing, or otherwise addressing the extent of any pain on motion. While some discussion of pain on motion was offered in addressing motion in the planes of lateral extension and rotation, there was no corresponding discussion of pain as it pertained to forward flexion -- the single most important measurement taken in determining range of motion per the applicable rating criteria. Thus, the VA examination upon which the RO has premised a rating reduction was simply insufficient to support this action decreasing compensation benefits. 

The Board is aware that on the April 2007 examination the Veteran had fully normal range of motion (before factoring in the potential for additional lost motion by functional loss), and that it is not beyond possibility that his true range of motion was markedly better than that which falls within the ambit of a 20 percent disability evaluation. Regardless, to attempt to determine what would have been the proper range of motion factoring in functional loss now, is merely an exercise in speculation. It remains that the burden of proof upon VA to demonstrate by a preponderance of the evidence that a rating reduction was warranted has not been met. 

Accordingly, the Board finds that restoration of a 20 percent evaluation for                the Veteran's chronic low back strain is warranted. 


ORDER

The 20 percent rating for chronic low back strain is restored.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


